STEPHEN N. LIMBAUGH, JR., Chief Justice.
This is a companion case to State ex rel. Kertz v. Neill, 90 S.W.3d 467 (Mo. banc 2002), decided this day. The question presented is the same: whether Burlington Northern and Santa Fe Railway Company (BSNF) — one of two defendants in an underlying wrongful death case — is a resident of St. Louis City under section 508.010(2), the statute on which venue is based. The codefendant is a resident of Franklin County and the action accrued in Phelps County. On application by defendants, respondent ordered the case transferred from St. Louis City, where it was originally filed, to St. Louis County, where BSNF’s registered agent is located.
For the reasons stated in State ex rel. Kertz v. Neill, this Court holds that BSNF is a resident of St. Louis City under section 508.010(2) and that the case was properly filed in the City. Accordingly, Respondent Wallace, presiding judge of the Circuit Court of St. Louis County, is ordered to transfer the case to the City of St. Louis, and Respondent Neill is ordered to vacate her order transferring the case to St. Louis County and to reinstate the case in St. Louis City.
WOLFF, BENTON, STITH, PRICE and TEITELMAN, JJ., concur.
WHITE, J., not participating.